SETH, Circuit Judge,
dissenting, in which HILL and BARRETT, Circuit Judges, join:
The charge with which we are here concerned was filed by one of the Commissioners, and for its reference to the facts states that the Commissioner had “reasonable cause to believe” that the employer concerned was violating the Civil Rights Act. This was the sole reference to any facts upon which the charge,, concerning recruiting and occupational categories, was based. The issue is whether the statute referring to charges requires a statement of facts when the filing is by a Commissioner rather than by an employee.
The statutory provision as to charges is in part as follows [42 U.S.C. § 2000e-5(a)]:
“Whenever it is charged in writing under oath by a person claiming to be aggrieved, or a written charge has been filed by a member of the Commission where he has reasonable cause to believe a violation of this subchap-ter has occurred (and such charge sets forth the facts upon which it is based) that an employer, employment agency, or labor organization has engaged in an unlawful employment practice, the Commission shall furnish such employer, . . provided that such charge shall not be made public by the Commission.”
The requirement in parentheses must have some significance, and an ordinary reading of the section leads to the conclusion that a distinction between charges filed by an aggrieved person, and by a Commissioner was intended by Congress. It would appear that Congress did not wish to require an employee or a person who was directly involved to be required to do anything more than make a charge in writing. It is certainly reasonable to place a greater requirement on a member of the Commission. To reach a contrary result is *1061either to ignore the requirement entirely, as does the majority, or to apply it to both the aggrieved person and a Commissioner. We made a similar distinction by way of dictum in United States v. Gustin-Bacon Div., Certain-Teed Products Corp., 426 F.2d 539 (10th Cir.), and it was the proper one.
There is no contention made that the charge contain a bill of particulars, only that it follow the statutory admonition that it set forth “facts.” The question here is the filing of charges by a Commissioner, and certainly these can and should be based on “facts,” otherwise the standard to govern the filing of charges is deleted from the Act.
It is always tempting to reach a conclusion based on general purposes and objectives, the remedial nature of the statute, and to ignore technicalities, but it should not be done in the face of statutory restrictions which Congress has enacted and which the board or agency wishes to ignore in an effort to simplify its administrative problems.
I would affirm the District Court as the charges must conform to the statute before the demand for books and records is proper.